Citation Nr: 0923909	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for ulcers.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to 
October 1961.  He also served in the reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
June 2009, a Board Deputy Vice Chairman granted the Veteran's 
motion to advance the case on the docket pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2007).   

The Board observes that, in a May 2003 rating decision, the 
RO determined that new and material evidence had not been 
received to reopen previously denied claims of service 
connection for ulcers and for COPD with emphysema.  The 
Veteran did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen a claim of 
service connection for ulcers and for COPD with emphysema are 
as stated on the title page.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen these 
claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

As will be explained below in greater detail, the Veteran's 
reopened claim of service connection for ulcers is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  VA will notify 
the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a rating decision issued in May 2003, the RO denied 
the Veteran's claims of service connection for ulcers and for 
COPD with emphysema; this decision was not appealed and 
became final.

2.  The evidence received since the May 2003 RO rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for ulcers.

3.  The evidence received since the May 2003 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for COPD with 
emphysema.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, which denied claims of 
service connection for ulcers and for COPD with emphysema, is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the May 2003 rating decision in 
support of the claim of service connection for ulcers is new 
and material; accordingly, this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Evidence received since the May 2003 rating decision in 
support of the Veteran's claim of service connection for COPD 
with emphysema is not new and material; accordingly, this 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in October 2004 and January 2005, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The January 2005 letter also defined new and material 
evidence, advised the Veteran of the reasons for the prior 
denial of the claims of service connection for ulcers and for 
COPD with emphysema, and noted the evidence needed to 
substantiate the underlying claims.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence supports reopening the Veteran's claim of service 
connection for ulcers.  The evidence does not support 
reopening the Veteran's claim of service connection for COPD 
with emphysema, however.  Thus, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
October 2004 and January 2005 letters were issued to the 
appellant and his service representative prior to the rating 
decision which denied the benefits sought on appeal; this, 
this notice was timely.  Thus, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.  

In March 2005, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), notified VA that the Veteran's 
service medical records were missing and likely destroyed in 
the July 1973 fire at NPRC.  In cases where the Veteran's 
service medical records (or other pertinent records, for that 
matter) are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his or her case.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA must also provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Veterans Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  The Board observes that the case law does not 
lower the legal standard for proving a claim for service 
connection, however, but rather increases its obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  

The Veteran has contended that he was treated at Ellsworth 
Air Force Base for his claimed disabilities.  The RO 
requested records from this facility and was informed in 
January 2007 that the records are no longer located on the 
base.  The Board notes that the only other source of 
additional medical records identified by the Veteran are 
hospital records from Rapid City Air Force Base where the 
Veteran allegedly underwent a repair of a perforated ulcer.  
The Board has reopened and remanded the Veteran's claim for 
service connection for ulcers and a search for these records 
is included in the remand instructions.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not 
conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, the Veteran's 
claim of service connection for ulcers is being reopened and 
remanded for VA examination.  Because new and material 
evidence has not been submitted to reopen the Veteran's claim 
of service connection for COPD with emphysema, an examination 
is not required.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

In May 2003, the RO determined that, as new and material 
evidence had not been received, the Veteran's previously 
denied claims of service connection for ulcers and for COPD 
with emphysema would not be reopened.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
The Veteran did not initiate an appeal of the May 2003 rating 
decision and it became final.

The claims of service connection for ulcers and for COPD with 
emphysema may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a) (2008).  As relevant to this appeal, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of service connection for ulcers, the evidence before VA at 
the time of the prior final RO decision in May 2003 consisted 
of outpatient treatment records from Dr. L.R.N. that showed 
treatment for probable peptic ulcer disease that resolved or 
partially resolved and for gastroesophageal reflux disease 
(GERD); an August 1971 upper gastrointestinal series 
performed by Dr. N.C.S. which noted a shallow active ulcer in 
the duodenum; VA outpatient treatment records which showed 
treatment in February 1978 for abdominal pains; a December 
2002 medical opinion by physician's assistant K.M.C. in which 
K.M.C. opines that the Veteran's ulcer disability is related 
to the alleged perforated ulcer he incurred during service; 
and lay statements from the Veteran's spouse and brother in 
law.  The RO found that new and material evidence had not 
been received although K.M.C.'s medical opinion addressed the 
basis for the prior denial (lack of a medical nexus between 
the Veteran's ulcers and active service).  The RO found that 
K.M.C.'s opinion "appears to be based wholly on [the 
Veteran's] stated history and lay statements and does not 
reflect a professionally informed review of all available 
evidence."  

The newly submitted evidence includes treatment reports from 
the Veteran's reserve duty service; January 1964 and February 
1965 examinations reports that shows two abdominal scars (for 
an appendectomy and herniorrhaphy although the Veteran 
alleges that the latter scar actually was incurred when he 
had a perforated ulcer repair); additional post service VA 
outpatient treatment reports; a February 2004 medical opinion 
by Dr. H.C.F. in which this physician opines that the Veteran 
likely had a repair of a perforated ulcer in August of 1953; 
and a February 2007 medical opinion by Dr. C.M.B. in which 
this physician opines that the Veteran likely had a repair of 
a perforated ulcer in August of 1953

With respect to the Veteran's application to reopen a claim 
of service connection for ulcers, the Board notes that, in 
May 2003, the RO denied reopening on the basis that there was 
no medical nexus linking the Veteran's ulcers to active 
service or any incident of service.  The Veteran has now 
presented evidence showing that his ulcers could be related 
to active service.  This newly submitted evidence was not 
submitted previously to agency decision makers and, by itself 
or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  It also is not cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim of service connection for a ulcers and raises a 
reasonable possibility of substantiating this claim.  38 
C.F.R. § 3.156(a) (2008).  Accordingly, the claim of service 
connection for ulcers is reopened.

With respect to the Veteran's application to reopen a claim 
of service connection for COPD with emphysema, the Board 
notes that, in May 2003, the evidence included outpatient 
treatment records from Dr. L.R.N. that showed a diagnosis of 
COPD in 1993; reports from Skagit Valley Medical Center 
reflecting that the Veteran was treated for COPD in 1997; 
treatment records of Dr. R.L.C. which show that a 
fiberoscopic bronchoscopy was performed in 1994 and that an 
endo bronchial lesion was seen; a March 2000 x-ray from Dr. 
S.K.O. that shows pneumonia in the upper and lower lobes of 
the right lungs; and VA outpatient records that reflect 
treatment for pneumonia and COPD.  The Board observes that 
the claim of service connection for COPD with emphysema has 
been denied consistently on the basis that the preponderance 
of the evidence was against a finding that COPD was incurred 
during service or within the first post-service year.

Evidence received since the May 2003 denial includes 
treatment reports from the Veteran's reserve duty service and 
additional VA outpatient treatment reports reflecting 
continued treatment for COPD.  

With respect to the Veteran's application to reopen a claim 
of service connection for COPD with emphysema, the Board 
finds that the newly submitted evidence still does not 
address the basis for the previous denials, i.e., that COPD 
was incurred in active service or within the first post-
service year.  The additional outpatient treatment reports 
simply reflect continued outpatient treatment for COPD.  They 
do not provide evidence that the Veteran's COPD or emphysema 
began during active service or within the first post-service 
year.  Likewise, the Veteran's newly submitted reserve duty 
treatment reports fail to show COPD or emphysema during 
active service.  To the contrary, the newly submitted 
evidence includes several VA examinations which yielded 
normal findings and Reports of Medical History in which the 
Veteran denied asthma, shortness of breath, chronic cough, 
pain or pressure in chest.  Because the newly submitted 
evidence does not address the basis for the previous denials 
and does not show that the Veteran's COPD or emphysema was 
incurred during service or within the first post-service 
year, the Board finds that new and material evidence has not 
been received sufficient to reopen the Veteran's previously 
denied service connection claim for COPD with emphysema.  
Thus, this claim is not reopened.  See 38 C.F.R. § 3.156 
(2008).


ORDER

As new and material evidence has been received, the Veteran's 
previously denied claim of service connection for ulcers is 
reopened; to this extent only, the appeal is granted.

As new and material evidence has not been received, the 
Veteran's previously denied claim of service connection for 
COPD with emphysema is not reopened.


REMAND

The Board notes that the Veteran's claim of service 
connection for ulcers has been reopened in part because the 
Veteran has submitted three medical opinions substantiating 
his assertion that he underwent a repair of a perforated 
ulcer during active service.  Thus, on remand, the Veteran 
should be scheduled for appropriate VA examination for the 
purpose of determining whether ulcers were incurred in active 
service or are related to such service.    

As noted above, the Veteran's service treatment records are 
not available for review.  Specifically, the Board notes that 
VA was informed by Ellsworth Air Force Base that it does not 
have any treatment records for the Veteran.   The Veteran has 
insisted, however, that VA has failed in its duty to assist 
because it has not sought treatment records from Rapid City 
Air Force Base in South Dakota.  The Veteran stated that he 
was stationed in Ellsworth Air Force Base when he underwent a 
repair of a perforated ulcer in August of 1953; however, he 
stated in his March 2006 substantive appeal (VA Form 9) that 
he was hospitalized at Rapid City Air Force Base "that is 
not Ellsworth Air Force Base." [Emphasis added].  There are 
indications in the claims file that Ellsworth Air Force Base 
and Rapid City Air Force Base are the same location and that 
the Veteran meant to say that he was hospitalized at Rapid 
City Air Force Base "that is now Ellsworth Air Force Base."  
[Emphasis added.]  Given the Veteran's insistence that the VA 
has not complied with its duty to assist, on remand, the RO 
should determine whether Rapid City Air Force Base and 
Ellsworth Air Force base are the same location.  If they are 
not the same location, then the RO should contact Rapid City 
Air Force Base for any relevant records pertaining to the 
Veteran.   

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  The Board 
recognizes that Dingess was not the law at the time that the 
RO issued its January 2005 VCAA notice to the Veteran and his 
service representative.  Because this claim is being remanded 
on other grounds, however, the Board finds that the RO should 
issued appropriate VCAA notice which complies with Dingess.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Furnish the Veteran and his service 
representative with appropriate VCAA 
notice letter which complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Determine whether Rapid City Air 
Force Base and Ellsworth Air Force base 
are the same location.  A copy of any 
formal determination should be included 
in the claims file.  If they are not the 
same location, then contact Rapid City 
Air Force Base for any relevant records 
pertaining to the Veteran.   

3.  Schedule the Veteran for appropriate 
VA examination to determine the nature, 
extent, and etiology of his ulcers.  The 
claims file must be provided to the 
examiner for review.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner should be asked to opine whether 
it is at least as likely as not that that 
the Veteran's ulcers began during active 
service or are causally linked to any 
incident of such service.

4.  Thereafter, readjudicate the claim of 
service connection for ulcers.  If the 
benefits sought on appeal remain denied, 
the appellant and her service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


